Title: James Madison to Nicholas P. Trist, 1 December 1828
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Decr. 1. 1828
                            
                        
                        
                        I have just recd. your favor of the 26 Novr. with the communications relating to the university for which I
                            thank you. I had written to the Bursar & Proctor, and recd answers, but that of the Bursar has I believe
                            < > overlooked the period which your letter to him will probably lead him to attend to. His compliance with your request will
                            probably reach me by the next mail from Charlottesville. I inclose the few lines you wish to Mr. Gallatin. With affecte.
                            respects
                        
                        
                            
                                James Madison
                            
                        
                    